DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 06/08/2021 have been fully considered but they are not persuasive. 
(A)	On page 6 of the Remarks filed on 06/08/2021, applicant argues that Mizutsuki does not disclose the feature that the width difference in the groove.
Response:	Examiner respectfully disagree. As shown in Fig. 20, the recesses/grooves portion 96 and 97 of the frame ring 92 has a projection 98 and 99 that project inward in the horizontal direction on the middle portion of the grooves/recesses. As such, it is clearly shown in Fig. 20 that there is a width difference in groove portions 96 and 97.
Response to Amendment
The amendment filed on 06/08/2021 has been entered. Claim 1 remains pending in the application. Claim 1 found allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. US 2017/0075109 in view of Mizutsuki et al. JP2011039446A (Examiner provided machine translation of JP2011039446A).
Regarding claim 1, Chou teaches a lens module (Fig. 2A: 100), comprising:
 a lens barrel (120) having a receiving space (the inside portion the lens barrel 120 that receives the plurality of lenses i.e., 111, 112, 113, 114, 115 and 116);
 a set of lenses (111, 112, 113, 114, 115 and 116) received in the receiving space (see Fig. 2A and [0037]: “The lens assembly 110 includes a plurality of lens elements (111-116) and is disposed in the plastic barrel 120.”); 
a press-ring (retainer 180) received in the receiving space (see Fig. 2A: retainer 180 is inside the lens barrel 120), the press-ring fixing the set of lenses inside the lens barrel from an object side of the set of lenses (see Fig. 2A); and 
a positioning structure (the top portion (object side) of retainer 180 and the image side portion on the peripheral part of the lens 116 which is in touch with the object side of retainer 180), 
wherein the set of lenses (lens element 111-116) comprises a first lens (116) adjacent to the press-ring (retainer 180), the first lens (116) comprises a first optical portion for imaging (the central portion of lens 116) and a first fixing portion (the peripheral portion of lens 116 which engages retainer 180) surrounding the first optical portion (central portion of lens 116), 
the positioning structure (the top portion (object side) of retainer 180 and the image side portion on the peripheral part of the lens 116 which is in touch with the object side of retainer 180) is configured to fix the first lens (116) to the press-ring (180).
Chou does not specifically teach the positioning structure comprises a protrusion arranged on the first fixing portion, and groove arranged on the pressing-ring, the groove being configured to fixedly hold the protrusion;
the protrusion comprises a connecting portion connected to the first fixing portion, a lock-in portion located at an end of the connecting portion facing away from the first fixing portion, and a middle portion connecting the connecting portion with the lock-in portion, in a direction perpendicular to an optical axis of the lens module, the lock-in portion has a greater width than the middle portion; the groove comprises a groove opening portion close to a surface of the press-ring, a groove bottom portion located at an end of the groove opening portion facing away from the surface of the press-ring, and a groove middle portion connecting the groove opening portion with the groove bottom portion, the lock-in portion is received in the groove bottom portion, the connecting portion is received in the groove opening portion, and the middle portion is received in the groove middle portion, in the direction perpendicular to the optical axis of the lens module, the groove bottom portion and the lock-in portion each have a greater width than the groove middle portion.
In the same field of endeavor, Mizutsuki teaches a lens module (at least in Figs. 1-24), comprising a positioning structure comprise protrusion arranged on the fixing portion (at least in Fig. 21a: protrusion 94 and 95 are arranged on the peripheral image side of the lens 10) and a groove arranged on the pressing-ring (at least in Fig. 21b: groove 96 and 97 are arranged on the ring 92);
the protrusion comprises a connecting portion connected to the first fixing portion (see annotated figure below), a lock-in portion located at an end of the connecting portion facing away from the first fixing portion (see annotated figure below), and a middle portion connecting the connecting portion with the lock-in portion, in a direction perpendicular to an optical axis of the lens module (see annotated figure below), the lock-in portion has a greater width than the middle portion (see annotated figure below); 
the groove comprises a groove opening portion close to a surface of the press-ring, a groove bottom portion located at an end of the groove opening portion facing away from the surface of the press-ring, and a groove middle portion connecting the groove opening portion with the groove bottom portion (see annotated figure below), 
the lock-in portion is received in the groove bottom portion, the connecting portion is received in the groove opening portion, and the middle portion is received in the groove middle portion, in the direction perpendicular to the optical axis of the lens module, the groove bottom portion and the lock-in portion each have a greater width than the groove middle portion (see annotated figure and para [0048] and [0049] of the translated document of Mizutsuki). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of Chou by utilizing the claimed configuration of the protrusion portion and grooving portion as taught by Mizutsuki allow for superior fixing or connection between the lens element and the ring, and thereby improving the durability of the lens module.
 
[AltContent: textbox (Lock-in portion/groove bottom portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Middle portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lock-in portion)][AltContent: arrow][AltContent: textbox (Connecting portion)]
    PNG
    media_image1.png
    355
    567
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    314
    709
    media_image2.png
    Greyscale

[AltContent: textbox (Connecting portion)]
[AltContent: textbox (Middle portion)]


[AltContent: textbox (This portion depicts the connection between the groove of the frame ring and the protrusion of the lens including that the lock-in portion of the protrusion has a greater width than the middle portion, and the groove bottom portion and the lock-in portion each have a greater width than the groove middle portion)]
[AltContent: arrow]
    PNG
    media_image3.png
    534
    587
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0161702: Fig. 4 teaches a coupling means for a lens having a protrusion and grooves.
US 2015/0219871: Fig. 7 teaches a coupling means for a lens having a protrusion and grooves.
US 2013/0265660: Figs. 5 and 6 teaches a coupling means for a lens having a protrusion and grooves.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872